Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/13/2021, which has been entered and made of record.  Claims 1, 3, 8, 11 and 13 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-15 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 12/13/2021 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “as the cited references fail describe forming the size of a pixel of AR information based on a location of the corresponding object from a user's gaze, as well as the identified user's gaze.” (Remarks, Page 10)
The examiner disagrees with Applicant’s premises and conclusion.  First of all, applicant’s specification does not mention “the size of a pixel” is adjusted. See below 112 analysis.
Second, assuming the size of the image is adjusted based on user’s gaze and object location, both Bar-Jeev and Kilcher teaches such feature because both teaches user eye tracking and project images to user’s viewpoint. See below 103 analysis. Both Bar-Jeev and Kilcher uses optical lens system to adjust focal length to display image on user’s viewpoint, thus the size of the image can be adjusted according to location and gaze. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 1, applicant added “a size of the pixel of the first AR information is adjusted” and “a size of the pixel of the second AR information is adjusted”. The new feature is not described in the applicant’s specification. Applicant suggests the amendments can be found in the specification at paragraphs 0121-0123 and Fig. 8. However, the cited paragraphs teaches a size of an image may vary or size of light may vary. There is no mention “a size of the pixel” is adjusted. There are difference between an image and a pixel because a size of pixel vary may not necessary corresponding to varying image size and vice versa. In addition, size of light may not corresponding to a size of pixel either because the light can be adjusted by focal lens but the pixels are not 
Claim 11 recited similar new matter as claim 1. Please see claim 1 for detailed analysis.  
Dependent claims 2-10, 12-15 are also rejected because of their respective dependencies.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US Pub 2012/0113092 A1) in view of Kilcher et al. (US Pub 2016/0150201 A1).

As to claim 1, Bar-Zeev discloses a wearable device comprising: 
a camera (Fig. 2A, camera 113, ¶0055, “physical environment facing video camera 113 that can capture video and still images.”); 
a sensor (¶0065, “eye tracking assembly 134”); 
a light emitting element (¶0057); 
a focus adjusting element (¶0045, a variable focus adjuster.) and a processor (Fig. 4) configured to, 
identify a user's gaze based on sensing data obtained by the sensor (¶0065, “which will include an eye tracking illumination device 134A and eye tracking camera 134B (see FIG. 4). In one embodiment, eye tracking illumination source 134A includes one or more infrared (IR) emitters, which emit IR light toward the eye. Eye tracking camera 134B includes one or more cameras that sense the reflected IR light.”),
Claim 15, “a head mounted display unit including a camera for capturing image data of one or more real objects in front of the user” “one or more depth cameras for capturing three dimensional image data for positions of real objects” ¶0039, “One or more sensors are used to scan the physical environment the user views thus providing data upon which a three-dimensional model of the scanned environment can be built. The model is segmented into real objects, and as explained below, is augmented with the locations of virtual object images.” ¶0134, “the system displays a virtual image in the field of view of the user at the focal depth the user is viewing while the user is looking through the head mounted display device 2. Thus, the virtual image will appear at its real world location on a display device that allows actual direct viewing of at least a portion of the physical environment through that display.”),  
control the light emitting element to provide first augmented reality (AR) information related to the first object or second AR information related to the second object based on the identified user's gaze, and the location of the first object or the location of the second object (¶0039, ¶0042, “Once the system knows the user's field of view, and the user focal region, the system can figure out where one or more virtual object images are to be projected by the display of the see-through display device. Generating a display of a virtual object at a selected focal region location in the projected display may be performed by adjusting an optical path length in the microdisplay assembly of the see-through display device.” ¶0045, “The variable focus adjuster changes the displacement between one or more light processing elements in the optical path of the microdisplay assembly or an optical power of an element in the microdisplay assembly.” ¶0074-0075, ¶0057, “emits a laser signal with a micro mirror steering either onto a tiny screen that acts as a transmissive element or beamed directly into the eye (e.g., laser).” ¶0065, “tracking the position of the user's eyes in order to refine the measurement of the field of view of the user.” ¶0142, “data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user.” ¶0152, “identify a target location in the model of a virtual object that is within the current user focal region.” ¶0162, “Inference logic may infer an object on which the user is focused. Once an object is selected as the object of focus, the three dimensional model or mapping of the current scene may be used to determine the distance to the object of focus.” ¶0139, “a user may have selected a real world object of a coffee table in the room where he is running the application 452 to appear as a boulder. The virtual boulder's target location will be related to the location of the coffee table in the three dimensional model.” “a virtual dolphin may be selected by a user to swim around the room. The motion of the dolphin virtually around the room may be implemented by a trajectory path of the dolphin object in which a target location for the dolphin is updated in each display frame. Even if a user stares at the boulder, the dolphin will likely come in and out of the user's focal region and field of view generally. As the user moves his or her eyes or head, the user field of view and current focal region is updating with these movements as well. One or more virtual objects may be located in the user focal region and user field of view at any given time.”), 
(Abstract, “As the user changes focus between virtual objects, they appear to naturally move in and out of focus as real objects in a physical environment would. The change of focus for the virtual object images is caused by changing a focal region of light processing elements in an optical path of a microdisplay assembly of the augmented reality display system.” ¶0041, “When a user is focused on a point in space, hereafter the focal point, that focal point is located on a curved line. Objects on this curved line in space fall on the retinas of the eyes in the fovea.” ¶0042, “Once the system knows the user's field of view, and the user focal region, the system can figure out where one or more virtual object images are to be projected by the display of the see-through display device. Generating a display of a virtual object at a selected focal region location in the projected display may be performed by adjusting an optical path length in the microdisplay assembly of the see-through display device.” ¶0045, “The variable focus adjuster changes the displacement between one or more light processing elements in the optical path of the microdisplay assembly or an optical power of an element in the microdisplay assembly.” ¶0069, “This concept is based on the observation that a retina carries a measurable positive charge and the cornea has a negative charge.”  ¶0074-0075, ¶0144, “The scaling and orienting of the virtual image will be based on the location of the target in the field of view” ¶0145, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region. An example of an artificial depth of field technique is an artificial blur technique.” ¶0147, “The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.”).
wherein a size of the pixel of the first AR information is adjusted based on the identified user's gaze and the location of the first object, and wherein a size of the pixel of the second AR information is adjusted based on the identified user's gaze and the location of the second object (¶0144, “The scaling and orienting of the virtual image will be based on the location of the target in the field of view” ¶0145, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region. An example of an artificial depth of field technique is an artificial blur technique.”¶0146, “the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image. Based on the focal distance, one or more weighted Gaussian blur filters are applied to cover at least two dimensions by convolving the image with a Gaussian function such that the transformations applied to pixels further from the focal point or fixation point of the image are will receive more blurring effects.”¶0153, “physically moving one of the light processing elements to obtain a selected or determined focal region.” ¶0154, “the processing unit 4 determines a displacement value, S1, between a front nodal point of the lens system 122 and the target location of the virtual object.”Bar-Zeev teaches adjust focus length based on user gaze and objects locations. Since Bar-Zeev physically moves the lens for adjustment, it will inherently adjust the size of the projected image (or the size of light as applicant called) during the lens adjustment.), and

Bar-Zeev does not explicitly disclose the object on the display. However, this is obvious to one of ordinary skill in the art at the time of invention because see through near eye displays are worn by users to view the mixed imagery of virtual and real objects are only one type of augmented reality display while non-see through displays will be another type of augmented reality display (Bar-Zeev, ¶0048).
Kilcher taches the object on the display (Kilcher, ¶0003, “Various image projection systems may project a real image” ¶0025, “the optical system 101 may project a real image and may scan and focus the real image to provide the projected real image to be perceived as a virtual image.” ¶0064, “The distance measurement component 1894 may be operably coupled to the eye-tracking component 1892 (and in some examples, may be implemented with the same structure) to determine an apparent distance of an object from the viewer, where the object in in a virtual image to be projected on the surface 102.” ¶0080, “An object viewed by a viewer may be determined based on the detected eye position and a distance to the detected object may be identified. In some examples, the determined distance to project the virtual image may correspond to the determined distance to the detected object.”).
Kilcher also teaches "control a focal length of the focus adjusting element such that a pixel of the first AR information or a pixel of the second AR information is formed on a user's retina" (Kilcher, ¶0026, “the surface 102 may be reflective so that an image may be projected on the retina of a viewer's eye” ¶0080, “the controller 1890 may determine a distance to project a virtual image onto the projection surface. In particular, at block 1920, the controller 1890 may determine and/or sense a viewer's eye position. An object viewed by a viewer may be determined based on the detected eye position and a distance to the detected object may be identified. In some examples, the determined distance to project the virtual image may correspond to the determined distance to the detected object.” ¶0081, “At block 1930 the controller 1890 may be configured to send a control signal to the lenses 123 and/or 127 to cause the lenses to dynamically adjust (e.g., displace, change focal lengths, or the like) to cause the projected virtual image to be perceived at a distance corresponding to the distance determined at block 1920.”). 
wherein a size of the pixel of the first AR information is adjusted based on the identified user's gaze and the location of the first object, and wherein a size of the pixel of the second AR information is adjusted based on the identified user's gaze and the location of the second object (Kilcher, Fig. 15, ¶0056-57, “the projected image (e.g., each of the light beam 109 defining the pixels of the image) is focused between the spectacle lens 138 and virtual focal surface 40. Alternative virtual focal surfaces 141 and 142 are also depicted. It is noted, that the closer the focal surface (e.g., the surface 140, 141, 142, or the like) is to the spectacle lens 138, the closer the image visual depth will appear.” ¶0059, “a modified pixel spot size on the projection surface 102.” ¶0067, “the content modification component 1896 may be configured to adjust the projected image by varying the pixel spot size” ¶0068-0069, “the content modification component 1896 may modify the projected image such that a number of pixels (e.g., four pixels, eight pixels, or the like) can be distinguished on the projection surface.” ¶0070-71, “if the user is looking at a chair 2 m away, the system 1800 may be configured to project a virtual image of an avatar that is perceived to be sitting on the chair 2 m away, as opposed to sitting 20 m away, which would cause the avatar to be perceived at a different location from the chair.”).
 Bar-Zeev and Kilcher are considered to be analogous art because all pertain to virtual image. It would have been obvious before the effective filing date of the claimed invention to have modified Bar-Zeev with the features of “the object on the display” as taught by Kilcher. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 2, claim 1 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is further configured to identify whether the location of the first object corresponds to the user's gaze by comparing the user's gaze with the location of the first object, and control the focal length of the focus adjusting element based on the identified result (Bar-Zeev, Abstract, “As the user changes focus between virtual objects, they appear to naturally move in and out of focus as real objects in a physical environment would. The change of focus for the virtual object images is caused by changing a focal region of light processing elements in an optical path of a microdisplay assembly of the augmented reality display system.” ¶0144, “The scaling and orienting of the virtual image will be based on the location of the target in the field of view” ¶0145, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region. An example of an artificial depth of field technique is an artificial blur technique.” ¶0147, “The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.” ¶0140, “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.”).

As to claim 3, claim 2 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is configured to: 
based on the location of the first object corresponding to the user's gaze, provide the first AR information related to the first object by controlling a focal length of the focus adjusting element to be a first focal length (Bar-Zeev, ¶0005, “a focal length of an optical element may be adjusted to obtain the desired focal region” ¶0046, “the adjuster sweeps through a range of focal lengths corresponding to a range of focal regions at a rate or frequency while displaying virtual objects within the respective focal regions.” “As a user changes his or her current focus to another focal region, the virtual objects in the different focal regions come in and out of focus as when viewed in natural sight”) ; and 
based on the location of the first object not corresponding to the user's gaze, provide the first AR information related to the first object by controlling the focal length of the focus adjusting element to be a second focal length (Bar-Zeev, ¶0147, “The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.” ¶0140, “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.”)

As to claim 4, claim 3 is incorporated and the combination of Bar-Zeev and Kilcher discloses the first focal length is a unique focal length of the focus adjusting element, and wherein the second focal length is different from the unique focal length (Bar-Zeev, ¶0005, “a focal length of an optical element may be adjusted to obtain the desired focal region” ¶0046, “the adjuster sweeps through a range of focal lengths corresponding to a range of focal regions at a rate or frequency while displaying virtual objects within the respective focal regions.” “As a user changes his or her current focus to another focal region, the virtual objects in the different focal regions come in and out of focus as when viewed in natural sight” ¶0076, “the focal length of at least one lens in the lens system 122 may be changed instead or with changes in the displacement along the optical path 133 as well.”¶0077, “a rotatable lens system for use as part of a microdisplay assembly of a near-eye display. Each of the lenses 122 a through 122 d has a different focal length and are supported within a disk support 160 rotable by the variable virtual focus adjuster 135.”).

As to claim 5, claim 1 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is further configured to: based on the first AR information when the first object corresponds to the user's gaze, control the focal length ¶0144, “The scaling and orienting of the virtual image will be based on the location of the target in the field of view” ¶0145, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region. An example of an artificial depth of field technique is an artificial blur technique.” ¶0147, “The processing steps of FIG. 13 can be performed continuously during operation of the system such that the user field of view and user focal region are updated as the user moves his or her head, and the virtual objects may be displayed as naturally moving in and out of focus for the user accordingly.” ¶0140, “processing unit 4 will use the model of the environment and knowledge of the position and orientation of the user to determine whether the target location of any virtual object is within the user's field of view.”).

As to claim 6, claim 5 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is configured to, based on the second AR information, control the focal length of the focus adjusting element to be the second focal length based on depth information of the second object (Bar-Zeev, ¶0145, “place each identified virtual object in the current user focal region by changing the focal region of the microdisplay assembly. In step 962, an artificial depth of field technique is applied to virtual objects whose target locations are within the user's field of view but outside the user's current focal region as a function of distance from the current focal region.” ¶0146, “From a depth value as part of the target location of a virtual object, the focal distance of the object in the image is determined by the processing unit 4 which also determines which pixels on a display element 112 like that enclosing the lightguide optical element 112 will map to the virtual objects in an image.” ¶0157, “a series of images at different focal regions may be generated. By moving through a range of foci or focal regions and displaying an image at each focal region, the user can be made to see an image composed of layers of different focal region images. When the user readjusts his or her focus, the user will settle on one of those regions, and virtual objects in the rest of the regions will be naturally blurred. The sweeping through a range of focal regions may be done at a predetermined rate or frequency. This is done rapidly enough so that human temporal image fusion will make them all appear to be present at once.” Kilcher, ¶0038, “displaced by several millimeters to be focused at other virtual focal surfaces 141 and/or 142 (refer to FIGS. 13-16) to vary the visual depth of the image to be perceived by a user.” ¶0061, “dynamically focus pixels of an image during projection of the image to project the image onto a projection surface to provide a perception of depth and/or a perceived distance to the image.” ¶0072, “a monocular device may be implemented to project a 3D virtual image to be perceived as having a continuous depth modification, such as, for example, where the top of the image is perceived at an infinite distance and the bottom of the image is perceived at a short distance.”).

As to claim 8, claim 1 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is configured to, based on of the first and second objects being included in the obtained image, control the scanning mirror by determining at least one of a scanning start location, a scanning direction, and a scanning path based on the location of the first object and the location of the second object (Kilcher, ¶0029, “perform a raster scanning operation or a Lissajou scanning operation. In particular, the mirror system 115 may rotate to scan the light beam 109 across the surface 102 (e.g., between points 121 and 125, or the like) in the direction of axis 111 and axis 113, to form an image or to project an image onto the surface 102.” ¶0044-0045, ¶0050, ¶0079, “cause the mirror 115 to implement an image raster scanning operation to project a virtual image on the projection surface 102. Additionally, at block 1910, the optical system, and particularly the dynamic lenses 123 and/or 127 may be configured to focus the scanned and reflected light beam to a focal surface (e.g., the projection surface 102, the lens 137, the lens 138, the virtual surface 140, 141, 142, or the like)” ¶0080, “An object viewed by a viewer may be determined based on the detected eye position and a distance to the detected object may be identified. In some examples, the determined distance to project the virtual image may correspond to the determined distance to the detected object.” ¶0128, “determining a distance to the object, wherein the dynamic optical lens is adjusted based on the determined distance.”).

As to claim 9, claim 8 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is configured to determine at least one of the scanning start location, the scanning direction, and the scanning path so that the focal length of the focus adjusting element is changed in phases based on the location of the first object and the location of the second object (Kilcher, Fig. 6, ¶0040, “In this case the pixel at point 125 would be the pixel on the surface 102 that is farthest from the scanning minor system 115. The variable position lens 123 is then moved rapidly back to its initial position so that at time instant t3 a new image can be scanned starting again with the pixel at point 121. As depicted, the variable position lens 123 only follows the movement of the slow axis of the scanning minor system 115, which is explained in greater detail below. However, in some examples, the variable position lens 123 may follow the movement of the fast axis of the scanning minor system 115, or the variable position lens 123 may follow the movements of both the slow and fast axes of the scanning minor system 115.”).

As to claim 10, claim 8 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is configured to determine at least one of the scanning start location, the scanning direction, and the scanning path to minimize a rotation (Kilcher, ¶0029, “the mirror system 115 may rotate to scan the light beam 109 across the surface 102 (e.g., between points 121 and 125, or the like) in the direction of axis 111 and axis 113, to form an image or to project an image onto the surface 102.” ¶0032, “a mirror arranged to be rotated about two mutually orthogonal axes. In some examples, the mirror may rotate about one axis. In some examples, the system 115 may comprise two mirrors, where each mirror rotates about one axis. In particular, each minor may rotate about mutually orthogonal axes.” ¶0040, ¶0050, “the slow axis oscillation is synchronized with the focal length variation of the variable focal length lens 127 or the displacement variation of the variable position lens 123 to keep the scanned light beam 109 focused on the projection surface 102 at all times, even within one image. By correctly choosing the orientation of the slow and fast axes of the scanning minor system 115, it is possible to have one adjustment position of the dynamic lens for each of the displayed vertical lines.” One adjustment position of the dynamic len for each line is minimize rotation operation of the len.).

As to claim 11, the combination of Bar-Zeev and Kilcher discloses a method for controlling a light emitting element and a focus adjusting element, the method comprising: identifying a user's gaze based on sensing data obtained by a sensor; identifying a location of a first object and a location of a second object, the first object and the second object being included in an image obtained by a camera; providing first (See claim 1 for detailed analysis.).

As to claim 12, claim 11 is incorporated and the combination of Bar-Zeev and Kilcher discloses the controlling the focal length of the focus adjusting element comprises identifying whether the location of the first object corresponds to the user's gaze by comparing the user's gaze with the location of the first object, and controlling the focal length of the focus adjusting element based on the identified result (See claim 2 for detailed analysis.).

As to claim 13, claim 12 is incorporated and the combination of Bar-Zeev and Kilcher discloses the providing the first AR information comprises: based on the location of the first object corresponding to the user's gaze, providing the AR (See claim 3 for detailed analysis.).

As to claim 14, claim 13 is incorporated and the combination of Bar-Zeev and Kilcher discloses the first focal length is a unique focal length of the focus adjusting element, and wherein the second focal length is different from the unique focal length (See claim 4 for detailed analysis.).

As to claim 15, claim 11 is incorporated and the combination of Bar-Zeev and Kilcher discloses comprising: wherein the controlling the focal length of the focus adjusting element comprises: based on the first AR information when the first object corresponds to the user's gaze, controlling the focal length of the focus adjusting element to be a first focal length; and based on the second AR information when the second object does not correspond to the user's gaze, controlling the focal length of the focus adjusting element to be a second focal length (See claim 5 for detailed analysis.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al. (US Pub 2012/0113092 A1) in view of Kilcher et al. (US Pub 2016/0150201 A1), further in view of Jones et al. (US Pub 2019/0179409 A1).

As to claim 7, claim 6 is incorporated and the combination of Bar-Zeev and Kilcher discloses the processor is configured to: obtain Bar-Zeev, ¶0150, “processing unit 4 will also determine the focal depth location or focal region the user's eyes are viewing based on the reflection data. The processing steps of FIG. 15 can be performed continuously during operation of the system such that the user's eyes are continuously tracked providing data for tracking the current user focal region.” Fig. 16).
The combination of Bar-Zeev and Kilcher does not disclose obtain a difference of depth values and control the focal length of the focus adjusting element to be the second focal length based on the obtained difference of depth values.
Jones teaches obtain a difference of depth values (Jones, ¶0270, “the system may derive the difference in depth between where the camera is currently focused versus where the user is gazing”) and 
control the focal length of the focus adjusting element to be the second focal length based on the obtained difference of depth values (Jones, ¶0270, “issue a focusing command to bring the gazed-at object into improved focus. Secondly, as the object is now no longer centered in the horizontal field of view, each eye's rotation assumes a different angle, .theta..sub.L for the left eye and .theta..sub.R for the right eye”).
Bar-Zeev, Kilcher and Jones are considered to be analogous art because all pertain to virtual image. It would have been obvious before the effective filing date of the claimed invention to have modified Bar-Zeev with the features of “obtain a difference of depth values and control the focal length of the focus adjusting element to be the second focal length based on the obtained difference of depth values.” as taught by Jones. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613